Citation Nr: 1044069	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-00 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to an initial compensable rating for a bilateral 
hearing loss disability.  

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a left knee disability


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
April 2004 to October 2007.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in December 2007, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

In February 2010, the Veteran cancelled his request for a Board 
hearing.  

The claims of service connection for a right knee disability and 
for a left knee disability are REMANDED to the RO via the Appeals 
Management Center  in Washington, DC.


FINDING OF FACT

Hearing loss is manifested at most by auditory acuity level I in 
the right ear and auditory acuity level I in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic 
claim-specific notice and rejecting veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  




On the claim for increase for hearing loss, the RO provided pre- 
adjudication VCAA notice by letter, dated in August 2007 on the 
underlying claim of service connection. Where, as here, service 
connection has been granted and the initial disability rating has 
been assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
RO's decision regarding the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable on the initial rating claim, following 
the grant of service connection.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records and afforded the Veteran VA examinations in September 
2007 and in August 2009.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 








REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral Hearing Loss

Rating Policy 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Rating Schedule provides a table (Table VI) to determine a 
Roman numeral designation (I through XI) for hearing impairment, 
based on puretone thresholds and controlled speech discrimination 
(Maryland CNC) testing.  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations for 
hearing impairment of each ear.  38 C.F.R. § 4.85.





The "puretone threshold average" as used in Tables VI, is the sum 
of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  This average is used in all cases to determine 
the Roman numeral designation for hearing impairment from Table 
VI or VIa. 38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designations 
assigned after audiometry evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

Where there is an exceptional pattern of hearing impairment as 
defined in 38 C.F.R. § 4.86 the rating may be based solely on 
puretone threshold testing.  An exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies 1000, 2000, 3000, and 4000 Hertz are 55 decibels 
or greater or when the puretone threshold at 1000 Hertz is 30 
decibels or less, and the threshold at 2000 Hertz is 70 decibels 
or more. 38 C.F.R. § 4.86(a), (b).

Facts and Analysis

On VA audiological examination in September 2007, the Veteran 
indicated he had difficulty understanding conversational speech 
in certain environments.  

The puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 15, 10, 
25, and 40 respectively; and in the LEFT ear were 10, 20, 60, and 
60 respectively.  The puretone threshold average in the right ear 
was 23 and the average in the left ear was 38.  Speech 
discrimination in the right ear was 96 percent and 92 percent in 
the left ear.  

On VA audiological examination in August 2009, the examiner noted 
that the effect of hearing loss on the Veteran's usual occupation 
was minimal as he could have normal conversations, but he might 
miss some high pitch sounds.  




The puretone thresholds in decibels at the tested frequencies of 
1000, 2000, 3000, and 4000 Hertz in the RIGHT ear were 10, 10, 
15, and 50 respectively; and in the LEFT ear were 5, 20, 65, and 
55 respectively.  The puretone threshold average in the right ear 
was 21 and the average in the left ear was 36.  Speech 
discrimination in the right ear was 98 percent and 98 percent in 
the left ear.  

Applying the results to TABLE VI, the findings of the 
audiological evaluations in September 2007 and in August 2009 
yield a numerical designation of I for the right ear as the 
average puretone decibel loss was 23 and 21 respectively, and the 
speech discrimination scores were 96 percent and 98 percent 
respectively.  For the left ear, the average puretone decibel 
loss was 38 and 36, and the speech discrimination scores were 92 
percent and 98 percent respectively.  Based on these findings, 
the numerical designation for the right ear is I, when the 
average puretone decibel loss of 23 is intersected in Table VI 
with the 96 percent discrimination score or when the average 
puretone decibel loss of 21 is intersected in Table VI with the 
98 percent discrimination score.  The numerical designation for 
the left ear is I, when the average puretone decibel loss of 38 
is intersected in Table VI with the 92 percent discrimination 
score or when the average puretone decibel loss of 36 is 
intersected in Table VI with the 98 percent discrimination score.  

Applying the results to TABLE VI, entering the numeral 
designations of I for the right ear and I for the left ear to 
TABLE VII yields a disability rating of zero percent under 
Diagnostic Code 6100.

Since the pure tone threshold at each of the four specified 
frequencies 1000, 2000, 3000, and 4000 Hertz is not 55 decibels 
or more, or the puretone threshold is not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment is not shown under 38 C.F.R. § 
4.86.






While the examiner on audiological examination in August 2009 
addressed the effect of the Veteran's hearing loss on 
occupational functioning and daily activities, the examiner on 
the VA audiological evaluation in September 2007addressed the 
effect of the hearing loss on daily activities but did not 
address the effect on occupational functioning.  

In this case, the Veteran has not voiced any problem with the 
examination in September 2007.  

In October 2009, the Veteran contended that the VA audiological 
evaluations did not consider his prescribed hearing aids; however 
consideration of the use of hearing aids is not critical in 
evaluating hearing loss as Ratings for hearing impairment are 
derived by the mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Board finds that the preponderance of the evidence is against 
the claim for an initial compensable rating for a bilateral 
hearing loss disability and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral is required.  
Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provided for higher 
ratings for more severe symptoms of hearing loss.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).


ORDER

An initial compensable rating for a bilateral hearing loss 
disability is denied.  


REMAND

The service treatment records show that from 2004 to 2007 the 
Veteran was treated for knee problems.  In July 2004, X-rays 
showed changes compatible with mild overuse injury.  In December 
2006, the Veteran had a five to six month history of right knee 
pain that progressed to the left knee.  From 2006 to 2007, 
patellofemoral syndrome was documented.  A bone scan in May 2007 
and X-ray in June 2007, show stress changes in the medial knees.  
A Medical Evaluation Board in July 2007 determined that the 
Veteran had bilateral knee pain due to stress changes and 
retropatellar pain syndrome.  A Physical Evaluation Board found 
that the Veteran was unfit for duty and recommended separation 
from service. 

On VA examination in September 2007, the physical examination of 
the knees was normal with normal range of motion.  The examiner 
determined that there was no pathology to render a diagnosis for 
a bilateral knee disability. 



VA records in 2008 contain no knee complaints.  In October 2009, 
the Veteran's representative indicated that the Veteran was 
treated for a  bilateral knee disability at the VA Medical Center 
(VAMC) in Fayetteville and was prescribed medication.  The 
records have not been obtained. 

As the evidence of record is insufficient to decide the claims, 
further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from the VAMC in 
Fayetteville, North Carolina from 2007 to the 
present.  If no records can be found or 
further efforts to obtain the records would 
be futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

2.  Afterwards afford the Veteran a VA 
examination to determine whether the Veteran 
has any current knee disability. The examiner 
is asked to address the following:

If the Veteran has a diagnosis other 
than knee pain, is it at least as likely 
as not that the current bilateral knee 
disability is related to service, 
including stress changes shown on bone 
scan and X-ray in 2007 and 
patellofemoral syndrome documented from 
2006 to 2007.  








In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means that 
the weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation. 
   
3.  After the above development is completed, 
adjudicate the claims.  If any benefit sought 
remains denied, furnish the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.
   
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


